MERRITT, Chief Judge,
dissenting.
In Leaman v. Ohio Dep’t of Mental Retardation and Dev. Disabilities, 825 F.2d 946, 960 (6th Cir.1987), I dissented on several grounds, one of which was that even in 1987 it seemed to me that “rulings from the Ohio courts indicate that the constitutional violations which form the basis for the § 1983 action would be outside the scope of employment and therefore not waived” and that under Ohio ease law “merely filing a Court of Claims suit does not create an irrevocable waiver [of § 1983 claims] under Ohio Rev. Code Ann. § 2743.02(A)(1) (Baldwin 1986)[citing and discussing cases].” Id. at *1322963. I adhere to that view because now it is even more clear that the provisions of the Court of Claims waiver statute, “R.C. 2743.02 and R.C. 9.86 ... do not apply to claims brought under federal law,” Conley v. Shearer, 64 Ohio St.3d 284, 292, 595 N.E.2d 862, 869 (1992).1 The Supreme Court of Ohio has now expressly agreed that federal claims are not waived as a matter of Ohio law, and we should simply admit our mistake in Leaman and not persist in it, as though we know more about Ohio law than the Ohio Supreme Court. It did not make much sense in 1987 to hold that Ohio, without saying so expressly, had attempted to oust the federal courts of § 1983 jurisdiction, and it makes even less sense now after the Supreme Court of Ohio has said so with pluperfect clarity. Why should we continue to search for a way to deny § 1983 jurisdiction? We serve no policy or purpose in doing so, and the Ohio courts do not agree with us.

. The entire relevant language from Chief Justice Moyer's unanimous opinion in Conley is as follows:
The trial court dismissed Conley's Section 1983 claim on the same grounds as his other claims, i.e., lack of subject matter jurisdiction pursuant to R.C. 2743.02 and R.C. 9.86. Those sections, however, do not apply to claims brought under federal law. R.C. 9.86 expressly limits its coverage to "any civil action that arises under the law of this state * * *.” (Emphasis added.)
Moreover, the United States Supreme Court has concluded that " ' "[cjonduct by persons acting under color of state law which is wrongful under 42 U.S.C. § 1983 or § 1985(3) cannot be immunized by state law,” ’" " ‘even though the federal cause of action [was] being asserted in the state courts.' ” Howlett v. Rose (1990), 496 U.S. 356, 376, 110 S.Ct. 2430, 2443, 110 L.Ed.2d 332, 353, quoting Martinez v. California (1980), 444 U.S. 277, 284, 100 S.Ct. 553, 558, 62 L.Ed.2d 481, 488, and at fn. 8. The court in Howlett continued, " ‘[a] construction of [Section 1983 or 1985(3)] which permit[s] a state immunity defense to have controlling effect would transmute a basic guarantee into an illusory promise; and the supremacy clause of the Constitution insures that the proper construction may be enforced.’ ”
595 N.E.2d at 869. (Emphasis added.)